Citation Nr: 1702984	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for paroxysmal atrial fibrillation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel



INTRODUCTION

The Veteran had active service from September 1987 to March 1990.

This matter comes before the Board from a September 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to compensation under 38 U.S.C. 1151 for paroxysmal atrial fibrillation (claimed as a heart condition) is denied and a September 2014 Board remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing before a Veterans Law Judge, and in February 2012 he was scheduled for a videoconference hearing at the RO.  In June 2012, the Veteran withdrew his request for a Board hearing.  In September 2014 the Board remanded this matter for further development, including obtaining records from the Social Security Administration and obtaining a VA medical opinion.

This was completed on remand.  But in statements dated in October 2014 and in September 2015, the Veteran requested a BVA videoconference hearing.  There is no indication that the Veteran has withdrawn this request for a hearing.  See 38 C.F.R. § 20.702(e) (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

